Case 21-10849-CSS   Doc 38-11   Filed 07/08/21   Page 1 of 38




EXHIBIT K
        Declaration of Matthew Parrott
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                                   INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS                 Doc 38-11       Filed 07/08/21    PageRECEIVED
                                                                                             2 of 38 NYSCEF: 08/28/2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
         ----------------------------------------------------------------------X
         MALAYAN BANKING BERHAD, NEW YORK
         BRANCH, as Administrative Agent for MALAYAN                               Index No.: 850083/2020
         BANKING BERHAD, LONDON BRANCH, INTESA
         SANPAOLO S.P.A., NEW YORK BRANCH, WARBA,
         BANK K.S.C.P., and 45 PARK PLACE INVESTMENTS,
         LLC,                                                                      VERIFIED ANSWER
                                                 Plaintiff,                        OF DEFENDANT
                                                                                   S&E BRIDGE &
                          -against-                                                SCAFFOLD LLC

         PARK PLACE DEVELOPMENT PRIMARY LLC, PARK
         PLACE PARTNERS DEVELOPMENT LLC, 45 PARK
         PLACE PARTNERS, LLC, SOHO PROPERTIES
         GENERAL PARTNER, LLC, SHARIF EL-GAMAL,
         STATE OF NEW YORK CIVIL RECOVERIES BUREAU,
         GILBANE RESIDENTIAL CONSTRUCTION LLC, US
         CRANE & RIGGING LLC, CONSTRUCTION REALTY
         SAFETY GROUP INC., TRADE OFF PLUS, LLC, ALL-
         CITY METAL INC., PERMASTEELISA NORTH
         AMERICA CORP., TRANSCONTINENTAL STEEL
         CORP., ISMAEL LEYVA ARCHITECT, P.C., PERI
         FORMWORK SYSTEMS, INC., ULE GROUP CORP.
         D/B/A UNITED LIGHTING ELECTRICAL CORP., S&E
         BRIDGE & SCAFFOLD LLC, NEW YORK CITY
         ENVIRONMENTAL CONTROL BOARD, NEW YORK
         STATE DEPARTMENT OF TAXATION AND FINANCE,
         and JOHN DOES 1-100, the last one hundred names being
         fictitious and unknown to plaintiff, the persons or parties
         intended being the tenants, occupants, persons or
         corporations, if any, having or claiming an interest in or lien
         upon the premises described in the complaint,

                                                 Defendants.
         ----------------------------------------------------------------------X

                 Defendant, S&E Bridge & Scaffold LLC (“S&E”), by its attorneys, Welby, Brady &

         Greenblatt, LLP, as and for its Answer, with Affirmative Defenses, Crossclaims and a

         Counterclaim, to the Plaintiffs’ First Amended Verified Complaint filed herein, dated July

         14, 2020 (the “First Amended Complaint”), alleges as follows:




                                                             1 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS         Doc 38-11     Filed 07/08/21     PageRECEIVED
                                                                                    3 of 38 NYSCEF: 08/28/2020




                                       PRELIMINARY STATEMENT

                1.     Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “1” of the First Amended Complaint.

                2.     Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “2” of the First Amended Complaint.

                3.     Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “3” of the First Amended Complaint.

                4.     Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “4” of the First Amended Complaint.

                5.     Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “5” of the First Amended Complaint.

                6.     Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “6” of the First Amended Complaint.

                                 PARTIES AND RELEVANT NON-PARTIES

                Plaintiff and the Administrative Agent

                7.     Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “7” of the First Amended Complaint.

                The Financiers

                8.     Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “8” of the First Amended Complaint.

                9.     Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “9” of the First Amended Complaint.




                                                        2


                                                    2 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS         Doc 38-11     Filed 07/08/21     PageRECEIVED
                                                                                    4 of 38 NYSCEF: 08/28/2020




                10.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “10” of the First Amended Complaint.

                11.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “11” of the First Amended Complaint.

                The Borrower

                12.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “12” of the First Amended Complaint.

                13.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “13” of the First Amended Complaint.

                14.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “14” of the First Amended Complaint.

                15.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “15” of the First Amended Complaint.

                16.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “16” of the First Amended Complaint.

                The Guarantor Defendants

                17.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “17” of the First Amended Complaint.

                18.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “18” of the First Amended Complaint.

                19.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “19” of the First Amended Complaint.




                                                        3


                                                    3 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS         Doc 38-11     Filed 07/08/21     PageRECEIVED
                                                                                    5 of 38 NYSCEF: 08/28/2020




                20.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “20” of the First Amended Complaint.

                The New York State Defendant

                21.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “21” of the First Amended Complaint.

                22.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “22” of the First Amended Complaint.

                23.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “23” of the First Amended Complaint.

                The Lienholder Defendants

                24.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “24” of the First Amended Complaint.

                25.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “25” of the First Amended Complaint.

                26.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “26” of the First Amended Complaint.

                27.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “27” of the First Amended Complaint.

                28.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “28” of the First Amended Complaint.

                29.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “29” of the First Amended Complaint.




                                                        4


                                                    4 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                             INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS          Doc 38-11      Filed 07/08/21     PageRECEIVED
                                                                                      6 of 38 NYSCEF: 08/28/2020




                30.     Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “30” of the First Amended Complaint.

                31.     Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “31” of the First Amended Complaint.

                32.     Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “32” of the First Amended Complaint.

                33.     Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “33” of the First Amended Complaint.

                34.     Admits the allegations asserted in paragraph marked “34” of the First Amended

         Complaint, to the extent that S&E is a New York limited liability company with a place of

         business located at 700 Commercial Avenue, Ground Floor, Carlstadt, NJ 07072; and that S&E

         filed against the real property described therein a mechanic's lien on 6/30/2020 having Index No.

         502 for $409,118.41, and a second mechanic's lien on 6/30/2020 having Index No. 503 for

         $90,090.00; and, except as so admitted, denies the remainder of the allegations asserted therein.

                The NYC and NYS Tax Defendants

                35.     Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “35” of the First Amended Complaint.

                John Doe Defendants

                36.     Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “36” of the First Amended Complaint.

                                         JURISDICTION AND VENUE

                37.     Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “37” of the First Amended Complaint.


                                                         5


                                                     5 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS           Doc 38-11     Filed 07/08/21   PageRECEIVED
                                                                                    7 of 38 NYSCEF: 08/28/2020




                38.     Admits the allegations asserted in paragraph marked “38” of the First Amended

         Complaint, to the extent that venue is proper in New York County; and, except as so admitted,

         denies knowledge or information sufficient to form a belief as to the truth or falsity of the

         remainder of the allegations asserted therein.

                                           FACTUAL BACKGROUND

                The Facility Documents

                39.     Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “39” of the First Amended Complaint.

                The Building Facility

                40.     Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “40” of the First Amended Complaint.

                41.     Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “41” of the First Amended Complaint.

                42.     Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “42” of the First Amended Complaint.

                43.     Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “43” of the First Amended Complaint.

                44.     Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “44” of the First Amended Complaint.

                45.     Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “45” of the First Amended Complaint.

                46.     Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “46” of the First Amended Complaint.


                                                          6


                                                      6 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS         Doc 38-11     Filed 07/08/21     PageRECEIVED
                                                                                    8 of 38 NYSCEF: 08/28/2020




                47.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “47” of the First Amended Complaint.

                48.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “48” of the First Amended Complaint.

                49.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “49” of the First Amended Complaint.

                50.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “50” of the First Amended Complaint.

                51.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “51” of the First Amended Complaint.

                52.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “52” of the First Amended Complaint.

                The Project Facility

                53.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “53” of the First Amended Complaint.

                54.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “54” of the First Amended Complaint.

                55.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “55” of the First Amended Complaint.

                56.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “56” of the First Amended Complaint.

                57.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “57” of the First Amended Complaint.


                                                        7


                                                    7 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS         Doc 38-11     Filed 07/08/21     PageRECEIVED
                                                                                    9 of 38 NYSCEF: 08/28/2020




                58.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “58” of the First Amended Complaint.

                59.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “59” of the First Amended Complaint.

                60.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “60” of the First Amended Complaint.

                61.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “61” of the First Amended Complaint.

                62.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “62” of the First Amended Complaint.

                63.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “63” of the First Amended Complaint.

                64.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “64” of the First Amended Complaint.

                65.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “65” of the First Amended Complaint.

                66.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “66” of the First Amended Complaint.

                The Guaranties

                67.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “67” of the First Amended Complaint.

                68.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “68” of the First Amended Complaint.


                                                        8


                                                    8 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS        Doc 38-11      Filed 07/08/21    Page RECEIVED
                                                                                   10 of 38 NYSCEF: 08/28/2020




                69.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “69” of the First Amended Complaint.

                70.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “70” of the First Amended Complaint.

                The ZLDA

                71.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “71” of the First Amended Complaint.

                72.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “72” of the First Amended Complaint.

                73.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “73” of the First Amended Complaint.

                74.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “74” of the First Amended Complaint.

                75.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “75” of the First Amended Complaint.

                76.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “76” of the First Amended Complaint.

                Operative Provisions of the Facility Documents

                77.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “77” of the First Amended Complaint.

                78.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “78” of the First Amended Complaint.




                                                        9


                                                    9 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS        Doc 38-11      Filed 07/08/21    Page RECEIVED
                                                                                   11 of 38 NYSCEF: 08/28/2020




                79.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “79” of the First Amended Complaint.

                80.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “80” of the First Amended Complaint.

                81.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “81” of the First Amended Complaint.

                82.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “82” of the First Amended Complaint.

                83.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “83” of the First Amended Complaint.

                84.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “84” of the First Amended Complaint.

                85.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “85” of the First Amended Complaint.

                86.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “86” of the First Amended Complaint.

                87.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “87” of the First Amended Complaint.

                88.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “88” of the First Amended Complaint.

                89.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “89” of the First Amended Complaint.




                                                       10


                                                    10 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS         Doc 38-11     Filed 07/08/21    Page RECEIVED
                                                                                   12 of 38 NYSCEF: 08/28/2020




                90.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “90” of the First Amended Complaint.

                91.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “91” of the First Amended Complaint.

                92.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “92” of the First Amended Complaint.

                93.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “93” of the First Amended Complaint.

                94.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “94” of the First Amended Complaint.

                95.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “95” of the First Amended Complaint.

                The Borrower’s Defaults under the Facility Documents

                       The Maturity Default

                96.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “96” of the First Amended Complaint.

                97.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “97” of the First Amended Complaint.

                98.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “98” of the First Amended Complaint.

                99.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “99” of the First Amended Complaint.




                                                       11


                                                    11 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS        Doc 38-11      Filed 07/08/21    Page RECEIVED
                                                                                   13 of 38 NYSCEF: 08/28/2020




                100.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “100” of the First Amended Complaint.

                101.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “101” of the First Amended Complaint.

                102.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “102” of the First Amended Complaint.

                103.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “103” of the First Amended Complaint.

                104.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “104” of the First Amended Complaint.

                105.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “105” of the First Amended Complaint.

                106.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “106” of the First Amended Complaint.

                107.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “107” of the First Amended Complaint.

                       The Sales Milestones Three Letter of Credit Default

                108.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “108” of the First Amended Complaint.

                109.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “109” of the First Amended Complaint.

                110.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “110” of the First Amended Complaint.


                                                       12


                                                    12 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS        Doc 38-11      Filed 07/08/21    Page RECEIVED
                                                                                   14 of 38 NYSCEF: 08/28/2020




                111.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “111” of the First Amended Complaint.

                112.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “112” of the First Amended Complaint.

                113.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “113” of the First Amended Complaint.

                114.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “114” of the First Amended Complaint.

                115.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “115” of the First Amended Complaint.

                116.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “116” of the First Amended Complaint.

                117.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “117” of the First Amended Complaint.

                118.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “118” of the First Amended Complaint.

                119.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “119” of the First Amended Complaint.

                120.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “120” of the First Amended Complaint.

                       The Unauthorized Mezzanine Facility Increase Defaults

                121.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “121” of the First Amended Complaint.


                                                       13


                                                    13 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS        Doc 38-11      Filed 07/08/21    Page RECEIVED
                                                                                   15 of 38 NYSCEF: 08/28/2020




                122.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “122” of the First Amended Complaint.

                123.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “123” of the First Amended Complaint.

                124.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “124” of the First Amended Complaint.

                125.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “125” of the First Amended Complaint.

                126.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “126” of the First Amended Complaint.

                127.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “127” of the First Amended Complaint.

                128.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “128” of the First Amended Complaint.

                129.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “129” of the First Amended Complaint.

                130.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “130” of the First Amended Complaint.

                131.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “131” of the First Amended Complaint.

                132.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “132” of the First Amended Complaint.




                                                       14


                                                    14 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS        Doc 38-11      Filed 07/08/21    Page RECEIVED
                                                                                   16 of 38 NYSCEF: 08/28/2020




                133.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “133” of the First Amended Complaint.

                134.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “134” of the First Amended Complaint.

                135.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “135” of the First Amended Complaint.

                       The Liquidity Covenant Event of Default

                136.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “136” of the First Amended Complaint.

                137.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “137” of the First Amended Complaint.

                138.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “138” of the First Amended Complaint.

                139.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “139” of the First Amended Complaint.

                140.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “140” of the First Amended Complaint.

                141.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “141” of the First Amended Complaint.

                142.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “142” of the First Amended Complaint.

                143.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “143” of the First Amended Complaint.


                                                       15


                                                    15 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS        Doc 38-11      Filed 07/08/21    Page RECEIVED
                                                                                   17 of 38 NYSCEF: 08/28/2020




                144.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “144” of the First Amended Complaint.

                145.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “145” of the First Amended Complaint.

                146.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “146” of the First Amended Complaint.

                       The Construction Events of Default

                147.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “147” of the First Amended Complaint.

                148.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “148” of the First Amended Complaint.

                149.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “149” of the First Amended Complaint.

                150.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “150” of the First Amended Complaint.

                151.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “151” of the First Amended Complaint.

                152.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “152” of the First Amended Complaint.

                153.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “153” of the First Amended Complaint.

                154.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “154” of the First Amended Complaint.


                                                       16


                                                    16 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS        Doc 38-11      Filed 07/08/21    Page RECEIVED
                                                                                   18 of 38 NYSCEF: 08/28/2020




                155.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “155” of the First Amended Complaint.

                156.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “156” of the First Amended Complaint.

                157.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “157” of the First Amended Complaint.

                158.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “158” of the First Amended Complaint.

                159.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “159” of the First Amended Complaint.

                160.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “160” of the First Amended Complaint.

                161.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “161” of the First Amended Complaint.

                162.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “162” of the First Amended Complaint.

                163.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “163” of the First Amended Complaint.

                164.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “164” of the First Amended Complaint.

                165.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “165” of the First Amended Complaint.




                                                       17


                                                    17 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS        Doc 38-11      Filed 07/08/21    Page RECEIVED
                                                                                   19 of 38 NYSCEF: 08/28/2020




                       Mechanics’ Liens Default

                166.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “166” of the First Amended Complaint.

                167.   Admits the allegations asserted in paragraph marked “167” of the First Amended

         Complaint.

                168.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “168” of the First Amended Complaint.

                169.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “169” of the First Amended Complaint.

                170.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “170” of the First Amended Complaint.

                171.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “171” of the First Amended Complaint.

                172.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “172” of the First Amended Complaint.

                173.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “173” of the First Amended Complaint.

                174.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “174” of the First Amended Complaint.

                       The ZLDA Defaults

                175.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “175” of the First Amended Complaint.




                                                       18


                                                    18 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS        Doc 38-11      Filed 07/08/21    Page RECEIVED
                                                                                   20 of 38 NYSCEF: 08/28/2020




                176.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “176” of the First Amended Complaint.

                177.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “177” of the First Amended Complaint.

                178.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “178” of the First Amended Complaint.

                179.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “179” of the First Amended Complaint.

                180.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “180” of the First Amended Complaint.

                181.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “181” of the First Amended Complaint.

                182.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “182” of the First Amended Complaint.

                183.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “183” of the First Amended Complaint.

                184.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “184” of the First Amended Complaint.

                185.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “185” of the First Amended Complaint.

                186.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “186” of the First Amended Complaint.




                                                       19


                                                    19 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS        Doc 38-11      Filed 07/08/21    Page RECEIVED
                                                                                   21 of 38 NYSCEF: 08/28/2020




                187.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “187” of the First Amended Complaint.

                188.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “188” of the First Amended Complaint.

                189.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “189” of the First Amended Complaint.

                190.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “190” of the First Amended Complaint.

                191.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “191” of the First Amended Complaint.

                       Failure to Pay Expenses

                192.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “192” of the First Amended Complaint.

                193.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “193” of the First Amended Complaint.

                194.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “194” of the First Amended Complaint.

                195.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “195” of the First Amended Complaint.

                196.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “196” of the First Amended Complaint.

                197.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “197” of the First Amended Complaint.


                                                       20


                                                    20 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS         Doc 38-11     Filed 07/08/21    Page RECEIVED
                                                                                   22 of 38 NYSCEF: 08/28/2020




                 198.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “198” of the First Amended Complaint.

                        AS AND FOR A RESPONSE TO THE FIRST CAUSE OF ACTION
                                      (Foreclosure of the Mortgages)

                 199.    Repeats and realleges each and every response to those allegations asserted in

         paragraph marked “199” of the First Amended Complaint.

                 200.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “200” of the First Amended Complaint.

                 201.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “201” of the First Amended Complaint.

                 202.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “202” of the First Amended Complaint.

                 203.    Admits the allegations asserted in paragraph marked “203” of the First Amended

         Complaint, to the extent that S&E claims two mechanic’s liens upon the real property described

         therein; and, except as so admitted, denies that S&E’s mechanic’s liens are subordinate to any

         party’s interests in this action.

                 204.    Denies the allegations asserted in paragraph marked “204” of the First Amended

         Complaint.

                 205.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “205” of the First Amended Complaint;

         except admits that S&E seeks to foreclose in this action its mechanic’s liens against the real

         property described therein.

                 206.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “206” of the First Amended Complaint.

                                                       21


                                                    21 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS        Doc 38-11      Filed 07/08/21    Page RECEIVED
                                                                                   23 of 38 NYSCEF: 08/28/2020




                207.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “207” of the First Amended Complaint.

                208.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “208” of the First Amended Complaint.

                209.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “209” of the First Amended Complaint.

                210.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “210” of the First Amended Complaint.

                211.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “211” of the First Amended Complaint.

                212.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “212” of the First Amended Complaint.

                213.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “213” of the First Amended Complaint.

                214.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “214” of the First Amended Complaint.

                215.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “215” of the First Amended Complaint.

                  AS AND FOR A RESPONSE TO THE SECOND CAUSE OF ACTION
                               (Foreclosure on Security Agreements)

                216.   Repeats and realleges each and every response to those allegations asserted in

         paragraph marked “216” of the First Amended Complaint.




                                                       22


                                                    22 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS        Doc 38-11      Filed 07/08/21    Page RECEIVED
                                                                                   24 of 38 NYSCEF: 08/28/2020




                217.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “217” of the First Amended Complaint.

                218.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “218” of the First Amended Complaint.

                219.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “219” of the First Amended Complaint.

                220.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “220” of the First Amended Complaint.

                   AS AND FOR A RESPONSE TO THE THIRD CAUSE OF ACTION
              (Enforcement, or Alternatively, Foreclosure of Assignment of Rents and Leases)

                221.   Repeats each and every response to those allegations asserted in paragraph

         marked “221” of the First Amended Complaint.

                222.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “222” of the First Amended Complaint.

                223.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “223” of the First Amended Complaint.

                224.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “224” of the First Amended Complaint.

                225.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “225” of the First Amended Complaint.

                226.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “226” of the First Amended Complaint.

                227.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “227” of the First Amended Complaint.

                                                       23


                                                    23 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS        Doc 38-11      Filed 07/08/21    Page RECEIVED
                                                                                   25 of 38 NYSCEF: 08/28/2020




                228.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “228” of the First Amended Complaint.

                229.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “229” of the First Amended Complaint.

                       AS AND FOR A RESPONSE TO THE FOURTH CAUSE OF ACTION
                                         (Deficiency Judgment)

                230.   Repeats each and every response to those allegations asserted in paragraph

         marked “230” of the First Amended Complaint.

                231.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “231” of the First Amended Complaint.

                232.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “232” of the First Amended Complaint.

                233.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “233” of the First Amended Complaint.

                234.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “234” of the First Amended Complaint.

                235.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “235” of the First Amended Complaint.

                236.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “236” of the First Amended Complaint.

                237.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “237” of the First Amended Complaint.

                238.   Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “238” of the First Amended Complaint.

                                                       24


                                                    24 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                              INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS          Doc 38-11      Filed 07/08/21        Page RECEIVED
                                                                                         26 of 38 NYSCEF: 08/28/2020




                239.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “239” of the First Amended Complaint.

                240.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “240” of the First Amended Complaint.

                241.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “241” of the First Amended Complaint.

                242.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “242” of the First Amended Complaint.

                243.    Denies knowledge or information sufficient to form a belief as to the truth or

         falsity of the allegations asserted in paragraph marked “243” of the First Amended Complaint.

                              AS AND FOR A FIRST AFFIRMATIVE DEFENSE

                244.    Upon information and belief, Plaintiff's claims as against S&E are barred, in

         whole or in part, by Plaintiff's failure to abide by the Lien Law of the State of New York, with

         the result that any interest of Plaintiff in and to the subject "Mortgaged Property" is subordinate,

         junior, and inferior to the interests of S&E, as described herein below.

                             AS AND FOR A SECOND AFFIRMATIVE DEFENSE

                245.    Upon information and belief, the "Affidavit" Pursuant to Lien Law $ 22, sworn to

         by Sharif El-Gamal on behalf of Park Place Development Primary LLC ("Park Place

         Development"), became materially false after the date of filing in that it overstated the net sum

         available to the borrower for the Project (as defined further herein), by virtue of loan proceeds

         being advanced under the alleged building loan agreement for costs other than "costs for

         improvement" as defined in Lien Law $ 2, or otherwise contrary to the itemization set forth in

         such "Affidavit."


                                                         25


                                                     25 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                              INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS          Doc 38-11      Filed 07/08/21    Page RECEIVED
                                                                                     27 of 38 NYSCEF: 08/28/2020




                             AS AND FOR A THIRD AFFIRMATIVE DEFENSE

                246.    To the extent that the Building Facility Agreement defined in the First Amended

         Verified Complaint constitutes a "building loan contract" within the meaning of Lien Law $ 2

         (13), such agreement was, upon information and belief, materially modified with respect to the

         net sum available to Park Place Development for the Project, but such modification(s) were not

         filed with the Clerk of New York County as required by Lien Law $ 22.

                             AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

                247.    Upon information and belief, Plaintiff s claims are barred, in whole or in part, by

         its own breach of contract and other culpable conduct.

          AS AND FOR A FIRST CROSSCLAIM BY S&E AGAINST GILBANE RESIDENTIAL
                                  CONTRUCTION LLC
                                   (Breach of Contract)


                248.    S&E was and is a domestic limited liability company duly organized and existing

         by virtue of the laws of the State of New York, with its principal place of business located at 700

         Commercial Avenue, Ground Floor, Carlstadt, NJ 07072.

                249.    Upon information and belief, Defendant Gilbane Residential Construction, LLC

         (“Gilbane”) was and is a foreign limited liability company organized and existing by virtue of

         the laws of the State of Delaware, with a place of business located at 88 Pine Street, New York,

         New York 10005; and is authorized to conduct business in the State of New York as a foreign

         business company.

                250.    Pursuant to CPLR § 302(a)(1) and (4), this Court has personal jurisdiction over

         Gilbane as it transacts business within the State of New York; and contracted with S&E (as set

         forth more fully below) to supply goods and/or services in the State of New York.




                                                         26


                                                     26 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                            INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS          Doc 38-11      Filed 07/08/21    Page RECEIVED
                                                                                     28 of 38 NYSCEF: 08/28/2020




                251.    On or about August 9, 2016, S&E and Gilbane entered into a written agreement,

         pursuant to which S&E agreed to furnish labor, materials and equipment for work, including the

         installation and dismantling of hoists, roof protection shed, gate, fence, overhead protector and

         scaffold, at a project known as 43 and 45 Park Place, located in the Borough of Manhattan, City

         of New York, County of New York and State of New York, situated at Block 126, Lots 8 & 9 on

         the tax maps of New York County (the “Project”), for payment of the agreed upon amount of

         $2,199,000.00 (the “Agreement”).

                252.    S&E performed all of its obligations on its part to be performed pursuant to the

         Agreement, so that the sum of $2,199,000.00 became due and owing to S&E for the labor it

         performed and the materials it furnished to Gilbane for the Project.

                253.    Gilbane has breached the Agreement by failing to pay S&E for all of the labor

         performed and materials and equipment furnished by S&E for the Project, leaving a balance due

         and owing to S&E from Gilbane of $409,118.41, no part of which has been paid, although duly

         demanded.

                254.    By reason of the above, S&E has been damaged and demands judgment against

         Gilbane in the amount of $409,118.41, along with interest thereon.

                255.    S&E hereby demands an answer to this CrossClaim.

                  AS AND FOR A SECOND CROSSCLAIM BY S&E AGAINST GILBANE
                                      (Unjust Enrichment)


                256.    S&E repeats, reiterates and realleges each and every allegation contained in

         paragraphs “248” through “254” above, with the same force and effect as though more fully set

         forth at length herein.




                                                         27


                                                     27 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                             INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS           Doc 38-11      Filed 07/08/21   Page RECEIVED
                                                                                     29 of 38 NYSCEF: 08/28/2020




                257.      From on or about and between September 19, 2017 and December 5, 2019, S&E,

         at the specific instance and request of Gilbane, furnished certain labor, materials and equipment

         for the installation of hoists and sidewalk bridges at the Project, having a reasonable value of

         $2,199,000.00.

                258.      S&E furnished the labor, materials and equipment to Gilbane with an expectation

         of being paid.

                259.      There remains due and owing from Gilbane to S&E the sum of $409,118.41, no

         part of which has been paid by Gilbane, although duly demanded.

                260.      Gilbane has been unjustly enriched in the amount of $409,118.41, by retaining the

         benefits of the labor performed and materials and equipment furnished by S&E for the Project,

         without having paid for said labor, materials and equipment.

                261.      By reason of the above, S&E has been damaged and demands judgment against

         Gilbane in the amount of $409,118.41, along with interest thereon.

                262.      S&E hereby demands an answer to this CrossClaim.

                 AS AND FOR A COUNTERCLAIM AGAINST PLAINTIFF AND THIRD
                       CROSSCLAIM BY S&E AGAINST ALL DEFENDANTS
                                (Foreclosure of Mechanic’s Lien)


                263.      S&E repeats, reiterates and realleges each and every allegation contained in

         paragraphs “248” through “254” and paragraphs “257” through “261” above, with the same force

         and effect as though more fully set forth at length herein.

                264.      Upon information and belief, defendants Park Place Partners Development

         LLC and/or Park Place Development Primary LLC (collectively, “Park Place”) is a foreign

         limited liability company organized and existing by virtue of the laws of the State of Delaware,




                                                          28


                                                      28 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                            INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS          Doc 38-11     Filed 07/08/21    Page RECEIVED
                                                                                    30 of 38 NYSCEF: 08/28/2020




         with a place of business located New York County, New York; and is authorized to conduct

         business in the State of New York as a foreign business company.

                265.     Defendant Park Place is the owner of the fee of the Project, which is situated at

         Block 126, Lots 8 & 9; is and more commonly known as 43 and 45 Park Place, located in the

         Borough of Manhattan, City of New York, County of New York and State of New York (the

         “Property”); and, as such, this Court has personal jurisdiction over Defendant Park Place.

                266.     Upon information and belief, Defendant Gilbane entered into an agreement

         with Defendant Park Place to perform certain construction work for the Property, in

         consideration for payment of valuable consideration.

                267.     The work performed by S&E, and the materials and equipment furnished by

         S&E were for the improvement of the Property and were performed and furnished with the

         knowledge and consent of Defendants Gilbane and Park Place.

                268.     Within eight months after the completion of its work, S&E, on or about June

         30, 2020, pursuant to the Lien Law, filed with the Clerk of New York County, wherein the

         Property is situated, a verified Notice of Mechanic’s Lien, in writing, claiming the sum of

         $409,118.41 (the “First Notice of Mechanic’s Lien”), said amount being owed to S&E by

         Defendants Gilbane and Park Place for the improvements to the Property, as of the date the

         First Notice of Mechanic’s Lien was filed, a copy of which is attached hereto as Exhibit “A”.

                269.     On or about June 19, 2020, S&E caused a copy of said First Notice of

         Mechanic’s Lien to be served upon Defendants Gilbane and Park Place, in accordance with

         the Lien Law.




                                                        29


                                                     29 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                            INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS         Doc 38-11      Filed 07/08/21    Page RECEIVED
                                                                                    31 of 38 NYSCEF: 08/28/2020




                270.    On or about June 30, 2020, pursuant to the Lien Law, proof of service of said

         First Notice of Mechanic’s Lien was timely filed with the New York County Clerk’s office, a

         copy of which is attached hereto as Exhibit “B”.

                271.    At the time of the filing of S&E’s First Notice of Mechanic’s Lien, there was

         due and owing from Defendant Park Place to Defendant Gilbane and, in turn, from

         Defendant Gilbane to S&E, a sum in excess of or equal to the amount of S&E’s First Notice

         of Mechanic’s Lien.

                272.    Said First Notice of Mechanic’s Lien has not been paid, waived, cancelled, or

         discharged in whole or in part and no action, either at law or in equity has been brought to

         recover thereon.

                273.    Upon information and belief, all of the named parties in this action, including

         Plaintiff and the other defendants, have or claim to have some interest in or lien upon the

         Property, which interest or lien, if any, is subsequent and subordinate to S&E’s First Notice

         of Mechanic’s Lien.

                274.    Upon information and belief, no other persons and/or entities other than the

         named parties in this action have or claim to have a lien against or interest in the Property.

                275.    S&E hereby demands an answer to this CrossClaim from Defendants Gilbane and

         Park Place.

               AS AND FOR A FOURTH CROSSCLAIM BY S&E AGAINST PARK PLACE
                                    (Breach of Contract)


                276.    S&E repeats, reiterates and realleges each and every allegation contained in

         paragraphs “248” through “275” above, with the same force and effect as though more fully set

         forth at length herein.

                                                        30


                                                    30 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                            INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS          Doc 38-11       Filed 07/08/21    Page RECEIVED
                                                                                      32 of 38 NYSCEF: 08/28/2020




                277.    On or about December 5, 2019, S&E and Park Place entered into an agreement,

         pursuant to which S&E agreed to furnish labor, materials and equipment for work, including the

         installation and dismantling of hoists, roof protection shed, gate, fence, overhead protector and

         scaffold, for the Project, for payment of the agreed upon amount of $90,090.00 (the “Park Place

         Agreement”).

                278.    S&E performed all of its obligations on its part to be performed pursuant to the

         Park Place Agreement, so that the sum of $90,090.00 became due and owing to S&E for the

         labor it performed and the materials it furnished to Park Place for the Project.

                279.    Park Place has breached the Park Place Agreement by failing to pay S&E for all

         of the labor performed and materials and equipment furnished by S&E for the Project, leaving a

         balance due and owing to S&E from Gilbane of $90,090.00, no part of which has been paid,

         although duly demanded.

                280.    By reason of the above, S&E has been damaged and demands judgment against

         Park Place in the amount of $90,090.00, along with interest thereon.

                281.    S&E hereby demands an answer to this CrossClaim.

                 AS AND FOR A FIFTH CROSSCLAIM BY S&E AGAINST PARK PLACE
                                      (Unjust Enrichment)


                282.    S&E repeats, reiterates and realleges each and every allegation contained in

         paragraphs “248” through “281” above, with the same force and effect as though more fully set

         forth at length herein.

                283.    From on or about and between December 5, 2019 and June 6, 2020, S&E, at the

         specific instance and request of Park Place, furnished certain labor, materials and equipment for




                                                          31


                                                      31 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS         Doc 38-11      Filed 07/08/21      Page RECEIVED
                                                                                      33 of 38 NYSCEF: 08/28/2020




         the installation of hoists and sidewalk bridges at the Project, having a reasonable value of

         $90,090.00.

                284.    S&E furnished the labor, materials and equipment to Park Place with an

         expectation of being paid.

                285.    There remains due and owing from Park Place to S&E the sum of $90,090.00, no

         part of which has been paid by Park Place, although duly demanded.

                286.    Park Place has been unjustly enriched in the amount of $90,090.00, by retaining

         the benefits of the labor performed and materials and equipment furnished by S&E for the

         Project, without having paid for said labor, materials and equipment.

                287.    By reason of the above, S&E has been damaged and demands judgment against

         Park Place in the amount of $90,090.00, along with interest thereon.

                288.    S&E hereby demands an answer to this CrossClaim.

            AS AND FOR A SECOND COUNTERCLAIM AGAINST PLAINTIFF AND SIXTH
                      CROSSCLAIM BY S&E AGAINST ALL DEFENDANTS
                               (Foreclosure of Mechanic’s Lien)


                289.    S&E repeats, reiterates and realleges each and every allegation contained in

         paragraphs “248” through “288” above, with the same force and effect as though more fully set

         forth at length herein.

                290.    The work performed by S&E, and the materials and equipment furnished by

         S&E were for the improvement of the Property and were performed and furnished with the

         knowledge and consent of Park Place.

                291.    Within eight months after the completion of its work, S&E, on or about June

         30, 2020, pursuant to the Lien Law, filed with the Clerk of New York County, wherein the

         Property is situated, a verified Notice of Mechanic’s Lien, in writing, claiming the sum of

                                                        32


                                                    32 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                            INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS         Doc 38-11      Filed 07/08/21    Page RECEIVED
                                                                                    34 of 38 NYSCEF: 08/28/2020




         $90,090.00 (the “Second Notice of Mechanic’s Lien”), said amount being owed to S&E by

         Park Place for the improvements to the Property, as of the date the Second Notice of

         Mechanic’s Lien was filed, a copy of which is attached hereto as Exhibit “C”.

                292.   On or about June 19, 2020, S&E caused a copy of said Second Notice of

         Mechanic’s Lien to be served upon Park Place, in accordance with the Lien Law.

                293.   On or about June 30, 2020, pursuant to the Lien Law, proof of service of said

         Second Notice of Mechanic’s Lien was timely filed with the New York County Clerk’s

         office, a copy of which is attached hereto as Exhibit “D”.

                294.   At the time of the filing of S&E’s Second Notice of Mechanic’s Lien, there

         was due and owing from Park Place to S&E, a sum in excess of or equal to the amount of

         S&E’s Second Notice of Mechanic’s Lien.

                295.   Said Second Notice of Mechanic’s Lien has not been paid, waived, cancelled,

         or discharged in whole or in part and no action, either at law or in equity has been brought to

         recover thereon.

                296.   Upon information and belief, all of the named parties in this action, including

         Plaintiff and the other defendants, have or claim to have some interest in or lien upon the

         Property, which interest or lien, if any, is subsequent and subordinate to S&E’s Second

         Notice of Mechanic’s Lien.

                297.   Upon information and belief, no other persons and/or entities other than the

         named parties in this action have or claim to have a lien against or interest in the Property.

                298.   S&E hereby demands an answer to this CrossClaim from Park Place.

         WHEREFORE, Defendant S&E Bridge & Scaffold LLC demands judgment as follows:

                1.     Dismissing the Plaintiff’s First Amended Complaint;
                                                        33


                                                    33 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                            INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS         Doc 38-11      Filed 07/08/21   Page RECEIVED
                                                                                   35 of 38 NYSCEF: 08/28/2020




                2.      On the First Crossclaim, judgment against Defendant Gilbane Residential

         Construction, LLC, in the amount of $409,118.41, along with interest thereon;

                3.      On the Second Crossclaim, judgment against Defendant Gilbane Residential

         Construction, LLC, in the amount of $409,118.41, along with interest thereon;

                4.      On the Fourth Crossclaim, judgment against Defendants Park Place Partners

         Development LLC and/or Park Place Development Primary LLC, in the amount of

         $90,090.00, along with interest thereon;

                5.      On the Fifth Crossclaim, judgment against Defendants Park Place Partners

         Development LLC and/or Park Place Development Primary LLC, in the amount of

         $90,090.00, along with interest thereon;

                6.      On the First and Second Counterclaims and Third and Sixth Crossclaims,

         judgment against all parties, including Plaintiff, as follows:

                a.      Adjudging that the First and Second Notice of Mechanic’s Lien filed by S&E

         Bridge & Scaffold LLC are good, valid and subsisting liens in the amounts of $409,118.41

         and $90,090.00, respectively, with interest thereon;

                b.      Determining and adjusting the equities of the parties to this action;

                c.      That the plaintiff and defendants, and all persons claiming under them or

         either of them or any of them subsequent to the filing of the Notice of Pendency in this action

         in the office of the Clerk of the County of New York in which said Property is situate, and

         every person whose conveyance or encumbrance is subsequent or subsequently recorded,

         filed, or docketed, be forever barred and foreclosed of all right, claim, lien, and equity of

         redemption in said real property or any part thereof;



                                                        34


                                                    34 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                             INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS        Doc 38-11      Filed 07/08/21    Page RECEIVED
                                                                                   36 of 38 NYSCEF: 08/28/2020




                   d.   That the interests of Defendants Park Place Partners Development LLC and/or

         Park Place Development Primary LLC in the Property may be decreed to be sold according

         to law;

                   e.   That the moneys arising from said sale may be brought into Court;

                   f.   That S&E Bridge & Scaffold LLC be paid therefrom the amount adjudged to

         be due to S&E Bridge & Scaffold LLC, with interest thereon to the time of such payment,

         together with the costs and expenses of this action and the expenses of such sale, so far as the

         amount of such money properly applicable thereto will pay the same;

                   g.   That Defendants Park Place Partners Development LLC and/or Park Place

         Development Primary LLC be adjudged to pay any deficiency which may remain after

         applying all of such moneys so applicable thereto;

                   h.   That if it is determined that S&E Bridge & Scaffold LLC does not have a valid

         and subsisting lien, then S&E Bridge & Scaffold LLC have judgment against Defendants

         Gilbane Residential Construction, LLC, Park Place Partners Development LLC and/or Park

         Place Development Primary LLC, in the amounts of $409,118.41 and $90,090.00,

         respectively, with interest thereon, together with the costs and disbursements of this action;

         and

                   7.   The costs and disbursements of this action, along with such other and further

         relief as to this Court may seem just, proper and equitable in the circumstances.

         Dated: White Plains, New York
                August 28, 2020




                                                       35


                                                    35 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                     INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS     Doc 38-11      Filed 07/08/21   Page RECEIVED
                                                                               37 of 38 NYSCEF: 08/28/2020




                                                         WELBY, BRADY & GREENBLATT, LLP



                                                               /s/ Michael I. Silverstein
                                                         By: _________________________
                                                                Michael I. Silverstein, Esq.
                                                                Attorneys for Defendant
                                                                S&E Bridge & Scaffold LLC
                                                                11 Martine Avenue, 15th Floor
                                                                White Plains, New York 10606
                                                                Tel: (914) 428-2100
                                                                Email: msilverstein@wbgllp.com


         To:   Matthew D. Parrott, Esq.
               FRIED, FRANK, HARRIS, SHRIVER
                       & JACOBSON LLP
               Attorneys for Plaintiff Malayan Banking
               Berhad, New York Branch, as Administrative
               Agent for Malayan Banking Berhad,
               London Branch, Intesa Sanpaolo S.P.A.,
               New York Branch, Warba Bank Sanpaolo S.P.A.,
               New York Branch, Warba Bank K.S.C.P., and
               45 Park Place Investments, LLC
               One New York Plaza
               New York, New York 10004-1980
               Tel: (212) 859-8000
               Email: m.parrott@friedfrank.com

               And Counsel for All Parties, via NYSCEF




                                                   36


                                                36 of 37
FILED: NEW YORK COUNTY CLERK 08/28/2020 11:27 PM                                             INDEX NO. 850083/2020
NYSCEF DOC. NO. 203 Case 21-10849-CSS          Doc 38-11       Filed 07/08/21    Page RECEIVED
                                                                                      38 of 38 NYSCEF: 08/28/2020




                                          ATTORNEY VERIFICATION

                Michael I. Silverstein, an attorney duly admitted to practice law in the state of New York,

         hereby affirms as follows:

                I am an associate of Welby, Brady & Greenblatt, LLP, attorneys of record for S&E

         Bridge & Scaffold LLC, one of the named Defendants in the within action.

                I have read the foregoing Answer and know the contents thereof; that the same are true to

         my own knowledge except as to those matters alleged therein to be on information and belief,

         and as to those matters I believe them to be true.

                The reason this Verification is made by me and not by S&E Bridge & Scaffold LLC is

         because S&E Bridge & Scaffold LLC does not reside or have an office within the County in

         which I have my office.

                The grounds of my belief as to all matters not stated upon my own knowledge are as

         follows: conferences with my client and the examination of various documents in my client's

         possession which concern this matter.

         Dated: White Plains, New York
                August 28, 2020

                                                                /s/ Michael I. Silverstein
                                                               Michael I. Silverstein




                                                          37


                                                      37 of 37
